DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on Application Number 16/802,980 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 & 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al. (# US 2017/0233594) in view of Komazaki et al. (# US 5840806).
Yoda et al. discloses:
1. A radiation curable ink (see Abstract) composition comprising:
5 to 30 mass% of a nitrogen-containing monofunctional monomer having a cyclic skeleton containing a nitrogen atom (less than 25%; [0042]-[0046]): and
15 to 40 mass% of a vinyl ether group-containing (meth)acrylate (3 to 25%; [0061]) represented by Formula 1: ([0056])  
CH2=CR1-COOR2-O-CH=CH-R3
where R1 is a hydrogen atom or a methyl group, R2 is a divalent organic residue having 2 to 20 carbon atoms, and R3 is a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atom ([0056]).
4. The radiation curable ink composition according to claim 1, wherein the nitrogen-containing monofunctional monomer includes an N-vinyl monomer ([0049]). 
5. The radiation curable ink composition according claim 1, wherein the nitrogen-containing monofunctional monomer includes an amide acrylate ([0049]). 
6. The radiation curable ink composition according to claim 1, comprising: an acylphosphine oxide-based polymerization initiator ([0068]-[0070]). 
7. The radiation curable ink composition according to claim 1, comprising: a hindered amine-based polymerization inhibitor ([0090]-[0091]). 
8. The radiation curable ink composition according to claim 1, comprising: a color material ([0074]-[0078]). 

Yoda et al. explicitly did not discloses:
1. A radiation curable ink composition comprising 5 to 30 mass% of a monofunctional urethane (meth)acrylate.
10. The radiation curable ink composition according to claim 1, wherein the monofunctional urethane (meth)acrylate includes at least one selected from the group consisting of (methylcarbamoyloxy)ethyl (meth)acrylate, (ethylcarbamoyloxy)ethyl (meth)acrylate, (propylcarbamoyloxy)ethyl (meth)acrylate, (butylcarbamoyloxy)ethyl (meth)acrylate, (methylcarbamoyloxy)ethoxyethyl (meth)acrylate, (ethylcarbamoyloxy)ethoxyethyl    (meth)acrylate, (propylcarbamoyloxy)ethoxyethyl (meth)acrylate, and (butylcarbamoyloxy)ethoxyethyl (meth)acrylate.
Komazaki et al. teaches that to have the scratch resistance and acid resistance  ink composition (column: 1, line: 15-25), the ink comprises 5 to 30 mass% of a monofunctional urethane (meth)acrylate (see Examples), wherein a monofunctional urethane (meth)acrylate includes at least one selected from the group consisting of (methylcarbamoyloxy)ethyl (meth)acrylate, (ethylcarbanioyloxy)ethyl (meth)acrylate (column: 6, line: 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the curable ink composition of Yoda et al. by the aforementioned teaching of Komazaki et al. in order the scratch resistance and acid 
The Examiner draws particular attention to the Applicant that " Komazaki et al. does address a monofunctional urethane (meth)acrylate, it teaches a laundry list of possible a monofunctional urethane (meth)acrylate includes at least one selected from the group consisting of (methylcarbamoyloxy)ethyl (meth)acrylate, (ethylcarbanioyloxy)ethyl (meth)acrylate (column: 6, line: 35-45). The format in which Komazaki et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Komazaki et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the monofunctional urethane (meth)acrylate from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853